UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (RULE 13d - 102) Information to be included in statements filed pursuant to Rules 13d-1(b), (c) and (d) and amendments thereto filed pursuant to 13d-2(b) (AMENDMENT NO. )* Broadcast International, Inc. (Name of Issuer) Common Stock, par value $.05 (Title of Class of Securities) 11131M100 (CUSIP Number) August 6, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [x]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on the Following Pages) 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Castlerigg Master Investments Ltd. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 4,566,101 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 4,566,101 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,566,101 10. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[X] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.99% 12.TYPE OF REPORTING PERSON* CO *SEE INSTRUCTIONS BEFORE FILLING OUT! 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Sandell Asset Management Corp. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 4,566,101 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 4,566,101 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,566,101 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[X] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.99% 12.TYPE OF REPORTING PERSON* CO *SEE INSTRUCTIONS BEFORE FILLING OUT! 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Castlerigg International Limited 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 4,566,101 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 4,566,101 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,566,101 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[X] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.99% 12.TYPE OF REPORTING PERSON* CO *SEE INSTRUCTIONS BEFORE FILLING OUT! 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Castlerigg International Holdings Limited 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 4,566,101 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 4,566,101 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,566,101 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[X] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.99% 12.TYPE OF REPORTING PERSON* CO *SEE INSTRUCTIONS BEFORE FILLING OUT! 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Castlerigg Offshore Holdings, Ltd. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 4,566,101 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 4,566,101 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,566,101 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[X] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.99% 12.TYPE OF REPORTING PERSON* CO *SEE INSTRUCTIONS BEFORE FILLING OUT! 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Thomas E. Sandell 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Sweden NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 4,566,101 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 4,566,101 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,566,101 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[X] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.99% 12.TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! ITEM 1(a).NAME OF ISSUER: Broadcast International, Inc. (“Issuer”) ITEM 1(b).ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES: 7050 Union Park Ave., #600 Salt Lake City, Utah 84047 ITEM 2(a).NAME OF PERSON FILING: The names of the persons filing this statement on Schedule 13G are (collectively, the “Reporting Persons”): · Castlerigg Master Investments Ltd., a British Virgin Islands company (“Castlerigg Master Investments”), · Sandell Asset Management Corp., a Cayman Islands exempted company (“SAMC”), · Castlerigg International Limited, a British Virgin Islands company (“Castlerigg International”), · Castlerigg International Holdings Limited, a British Virgin Islands company (“Castlerigg Holdings”), · Castlerigg Offshore Holdings, Ltd., a Cayman Islands exempted company (“Castlerigg Offshore Holdings”), and · Thomas E. Sandell, a citizen of Sweden (“Sandell”). ITEM 2(b).ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: The principal business address for each of Castlerigg Master Investments, Castlerigg International, Castlerigg Holdings and Castlerigg Offshore Holdings is c/o Citco Fund Services (Curacao) N.V., Kaya Flamboyan 9, P.O. Box 812, Curacao, Netherlands, Antilles. The principal business address for each of SAMC and Sandell is 40 West 57th Street, 26th Floor, New York, New York 10019. ITEM 2(c).CITIZENSHIP: Each of Castlerigg Master Investments, Castlerigg International and Castlerigg Holdings is a company formed under the laws of the British Virgin Islands. Each of SAMC and Castlerigg Offshore Holdings is a Cayman Islands exempted company. Mr. Sandell is a citizen of Sweden. ITEM 2(d).TITLE OF CLASS OF SECURITIES: Common Stock, $.05 par value per share (the “Common Stock”) ITEM 2(e).CUSIP NUMBER: 11131M100 ITEM 3.IF THIS STATEMENT IS FILED PURSUANT TO RULE 13d-1(b), OR 13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS A: (a)[ ] Broker or dealer registered under Section 15 of theExchange Act. (b)[ ] Bank as defined in Section 3(a)(6) of the Exchange Act. (c)[ ] Insurance company defined in Section 3(a)(19) of theExchange Act. (d)[ ] Investment company registered under Section 8 of the Investment Company Act. (e)[ ] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E). (f)[ ] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). (g)[ ] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G). (h)[ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act. (i)[ ] A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j)[ ] Group, in accordance with Rule 13d-1(b)(1)(ii)(J). If this statement is filed pursuant to Rule 13d-1(c), check this box [x] ITEM 4.OWNERSHIP. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned: As of the date of this filing, due to the Ownership Limitation (as defined below), each of the Reporting Persons may be deemed the beneficial owner of 4,566,101 shares of Common Stock through securities held by Castlerigg Master Investments.The 4,566,101 shares of Common Stock beneficially owned by the Reporting Persons consist of: (i) 4,000,000 shares of Common Stock, and (ii) 566,101 shares of Common Stock into which the convertible notes and/or the warrants held by Castlerigg Master Investments are convertible or exercisable, as applicable. Notwithstanding the above, as of the date of this filing, Castlerigg Master Investments holds (x) a senior secured convertible note convertible into an aggregate of 3,145,391 shares of Common Stock, and (y) warrants held by Castlerigg Master Investments exercisable for an aggregate of 1,875,000 shares of Common Stock (the notes and warrants described above shall collectively be referred to herein as the “Convertible Securities”).Due to the Ownership Limitation, the Reporting Persons disclaim beneficial ownership of the remaining 4,454,290 shares of Common Stock into which the Convertible Securities would otherwise be convertible or exercisable, as applicable. In accordance with Rule 13d-4 under the Securities Exchange Act of 1934, as amended, the number of shares of Common Stock into which the Convertible Securities are convertible or exercisable, as applicable, are limited pursuant to the terms of the Convertible Securities to that number of shares of Common Stock which would result in Castlerigg Master Investments (and its affiliates) having aggregate beneficial ownership of 9.99% of the total issued and outstanding shares of Common Stock (the "Ownership Limitation").The Reporting Persons disclaim beneficial ownership of any and all shares of Common Stock issuable upon any conversion or exercise of the Convertible Securities if such conversion or exercise would cause the aggregate beneficial ownership of Castlerigg Master Investments (and its affiliates) to exceed or remain above the Ownership Limitation (as is currently the case). (b) Percent of Class: The Reporting Persons beneficially own 4,566,101 shares of Common Stock representing 9.99% of all the outstanding shares of Common Stock. The calculation of the Reporting Persons’ beneficial ownership is based on the (xx) 41,131,109 shares of Common Stock issued and outstanding as of August 4, 2010 as reported in the Form 10-Q filed by the Issuer on August 13, 2010 for the period ended June 30, 2010, (yy) 2,000,000 shares of Common Stock to be issued to Castlerigg Master Investments, and (zz) 2,009,508 shares of Common Stock issued to other shareholders of the Issuer as reported in the Form 8-K filed by the Issuer on August 16, 2010. (c)Number of shares as to which such person has: (i) Sole power to vote or to direct the vote Not applicable. (ii) Shared power to vote or to direct the vote of shares of Common Stock: Castlerigg Master Investments, Castlerigg International, Castlerigg Holdings, Castlerigg Offshore Holdings, SAMC and Mr. Sandell have the shared power to vote or direct the vote of 4,566,101 shares of Common Stock beneficially held by Castlerigg Master Investments. (iii) Sole power to dispose or to direct the disposition of shares of Common Stock: Not applicable. (iv) Shared power to dispose or to direct the disposition of shares of Common Stock: Castlerigg Master Investments, Castlerigg International, Castlerigg Holdings, Castlerigg Offshore Holdings, SAMC and Mr. Sandell have the shared power to dispose or to direct the disposition of the 4,566,101 shares of Common Stock beneficially held by Castlerigg Master Investments. ITEM 5.OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. If this statement is being filed to report the fact that as of the date hereof the Reporting Persons have ceased to be the beneficial owner of more than five percent of the class of securities, check the following [ ]. ITEM 6.OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHERPERSON. Not applicable. ITEM 7.IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDINGCOMPANY. The shares of Common Stock beneficially owned by the Reporting Persons are owned directly by Castlerigg Master Investments.Castlerigg Offshore Holdings is the controlling shareholder of Castlerigg Master Investments, Castlerigg Holdings is the controlling shareholder of Castlerigg Offshore Holdings, and Castlerigg International is the controlling shareholder of Castlerigg Holdings. ITEM 8.IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. See Exhibit B attached hereto. ITEM 9.NOTICE OF DISSOLUTION OF GROUP. Not applicable. ITEM 10.CERTIFICATION. By signing below the undersigned certifies that, to the best of its or his knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete, and correct. Dated:August 19, 2010CASTLERIGG MASTER INVESTMENTS LTD. By: Sandell Asset Management Corp. As Investment Manager By: /s/ Thomas E. Sandell Name:Thomas E. Sandell Title:Chief Executive Officer SANDELL ASSET MANAGEMENT CORP. By: /s/ Thomas E. Sandell Name:Thomas E. Sandell Title: Chief Executive Officer CASTLERIGG INTERNATIONAL LIMITED By: Sandell Asset Management Corp. As Investment Manager By: /s/ Thomas E. Sandell Name:Thomas E. Sandell Title:Chief Executive Officer CASTLERIGG INTERNATIONAL HOLDINGS LIMITED By: Sandell Asset Management Corp. As Investment Manager By: /s/ Thomas E. Sandell Name:Thomas E. Sandell Title:Chief Executive Officer CASTLERIGG OFFSHORE HOLDINGS, LTD. By: Sandell Asset Management Corp. As Investment Manager By: /s/ Thomas E. Sandell Name:Thomas E. Sandell Title:Chief Executive Officer /s/ Thomas E. Sandell Thomas E. Sandell EXHIBIT A JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13G with respect to the Common Stock of Broadcast International, Inc. dated as of August 19, 2010 is, and any further amendments thereto signed by each of the undersigned shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated:August 19, 2010CASTLERIGG MASTER INVESTMENTS LTD. By: Sandell Asset Management Corp. As Investment Manager By: /s/ Thomas E. Sandell Name:Thomas E. Sandell Title:Chief Executive Officer SANDELL ASSET MANAGEMENT CORP. By: /s/ Thomas E. Sandell Name:Thomas E. Sandell Title: Chief Executive Officer CASTLERIGG INTERNATIONAL LIMITED By: Sandell Asset Management Corp. As Investment Manager By: /s/ Thomas E. Sandell Name:Thomas E. Sandell Title:Chief Executive Officer CASTLERIGG INTERNATIONAL HOLDINGS LIMITED By: Sandell Asset Management Corp. As Investment Manager By: /s/ Thomas E. Sandell Name:Thomas E. Sandell Title:Chief Executive Officer CASTLERIGG OFFSHORE HOLDINGS, LTD. By: Sandell Asset Management Corp. As Investment Manager By: /s/ Thomas E. Sandell Name:Thomas E. Sandell Title:Chief Executive Officer /s/ Thomas E. Sandell Thomas E. Sandell EXHIBIT B IDENTIFICATION OF MEMBERS OF THE GROUP Castlerigg Master Investments Ltd. Sandell Asset Management Corp. Castlerigg International Limited Castlerigg International Holdings Limited Castlerigg Offshore Holdings, Ltd. Thomas E. Sandell
